DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 3/28/22 is acknowledged.
Claims 1-5, 8-14 and 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/22.
Claims 7, 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/22.  Claim 6 and 19 are withdrawn by the examiner as it describes air gaps not discussed in relation to figure 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon (US PGPub 2020/0194441).
Claim 11:  Kwon teaches (Fig. 6A-6B) a semiconductor memory device comprising: a stack structure (S) that includes a plurality of electrodes (150) and a plurality of dielectric layers (110) that are alternately stacked on a substrate; a vertical channel structure that penetrates the stack structure; and a conductive pad (!45) on the vertical channel structure, wherein the vertical channel structure includes a filling dielectric pattern (140), a semiconductor pattern, and a vertical dielectric layer that is between the semiconductor pattern and the electrodes, wherein the semiconductor pattern is between the vertical dielectric layer and the filling dielectric pattern, wherein the filling dielectric pattern has a top surface that is lower than a top surface of the vertical dielectric layer, wherein the semiconductor pattern has a top surface that is lower than the top surface of the vertical dielectric layer, wherein an uppermost part of the top surface of the filling dielectric pattern is at a first level, wherein an uppermost part of the top surface of the semiconductor pattern is at a second level, and wherein the first level and the second level are different from each other.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub 2020/0194441) in view of Waite et al. (US PGPub 2015/0017772)
Claim 1:  Kwon teaches (Fig. 6A-6B) a semiconductor memory device comprising: a stack structure (S) that includes a plurality of electrodes (150) and a plurality of dielectric layers (110) that are alternately stacked on a substrate; a vertical channel structure (130, 135, 140) that penetrates the stack structure; and a conductive pad (145) on the vertical channel structure, wherein the vertical channel structure includes a semiconductor pattern (135) and a vertical dielectric layer (130) between the semiconductor pattern and the electrodes, and wherein an upper portion of the semiconductor pattern includes an impurity region (135a/b), the upper portion being adjacent to the conductive pad.  Kwon does not teach an impurity region that includes a halogen element.  Waite teaches an impurity region that includes a halogen element to control the dopant depths in the channel [0004, 0027]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the dopants taught by Kwon to include halogens to control the dopant depths in the channel [0004, 0027] as taught by Waite.
Claim 2:  Kwon teaches (Fig. 6A-6B) the vertical channel structure further includes a filling dielectric pattern (140), wherein the semiconductor pattern (135) is between the vertical dielectric layer (130) and the filling dielectric pattern (140), and wherein the filling dielectric pattern has a top surface that is lower than a top surface of the vertical dielectric layer.  
Claim 3:  Kwon teaches (Fig. 6A-6B) the semiconductor pattern has a top surface that is lower than the top surface of the vertical dielectric layer, and wherein the conductive pad is on the top surface of the filling dielectric pattern and on the top surface of the semiconductor pattern.  
Claim 4:  Kwon teaches (Fig. 6A-6B) the conductive pad (145) is on an upper portion of a sidewall of the filling dielectric pattern, the upper portion of the sidewall protruding upward beyond the top surface of the semiconductor pattern.  
Claim 5:  Kwon teaches (Fig. 6A-6B) an uppermost part of the top surface of the filling dielectric pattern is at a first level, wherein an uppermost part of the top surface of the semiconductor pattern is at a second level, and wherein the second level is lower than the first level.  
Claim 8:  Waite teaches [0027] the halogen element includes at least one of fluorine (F), chlorine (Cl), or bromine (Br), and wherein an atomic percent of the halogen element in the impurity region is in a range of 1 at% to 5 at%.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed atomic percent is critical and therefore it would be obvious of the prior art references of Waite through routine experimentation.
Claim 10:  Waite teaches [0053] the impurity region further includes an oxygen (O) impurity, a carbon (C) impurity, or a nitrogen (N) impurity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub 2020/0194441), as applied to claim 11 above, and further in view of Choi et al. (US PGPub 2020/0144284).
Regarding claim 9, as described above, Kwon substantially reads on the invention as claimed, except Kwon does not teach the conductive pad includes a first pad and a second pad on the first pad, wherein the second pad is on a top surface of the first pad, and wherein the semiconductor memory device further comprises an oxide boundary between the second pad and the top surface of the first pad.  Choi teaches the conductive pad includes a first pad(191) and a second pad (197)on the first pad, wherein the second pad is on a top surface of the first pad, and wherein the semiconductor memory device further comprises an oxide boundary (193) [0033] between the second pad and the top surface of the first pad to allow for gate induced drain leakage erasing operations [0001-0004].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kwon to have had the conductive pad includes a first pad and a second pad on the first pad, wherein the second pad is on a top surface of the first pad, and wherein the semiconductor memory device further comprises an oxide boundary between the second pad and the top surface of the first pad to allow for gate induced drain leakage erasing operations [0001-0004] as taught by Choi.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub 2020/0194441), as applied to claim 11 above, and further in view of Waite et al. (US PGPub 2015/0017772).
Regarding claim 12, as described above, Kwon substantially reads on the invention as claimed, except Kwon does not teach an upper portion of the semiconductor pattern includes an impurity region that includes at least one halogen element including fluorine (F), chlorine (Cl), or bromine (Br), the upper portion being adjacent to the conductive pad.  Waite teaches an upper portion of the semiconductor pattern includes an impurity region that includes at least one halogen element including fluorine (F), chlorine (Cl), or bromine (Br), the upper portion being adjacent to the conductive pad to control the dopant depths in the channel [0004, 0027]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kwon to have included an upper portion of the semiconductor pattern includes an impurity region that includes at least one halogen element including fluorine (F), chlorine (Cl), or bromine (Br), the upper portion being adjacent to the conductive pad to control the dopant depths in the channel [0004, 0027] as taught by Waite.
Claim 13:  Waite teaches a bottom of the impurity region is at a third level, and wherein a distance from the second level to the third level is in a range of 100 Angstroms (A) to 1,000 A [0061].  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub 2020/0194441), as applied to claim 11 above, and further in view of Shin et al. (US PGPub 2012/0068242).
Regarding claim 14, as described above, Kwon substantially reads on the invention as claimed, except Kwon does not teach the top surface of the filling dielectric pattern is concave toward the substrate.  Shin teaches the top surface of the filling dielectric pattern (21) is concave toward the substrate as a result of the deposition methods used to minimize voids formed in the dielectric [0043].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the filing dielectric as claimed as it is a result of the deposition methods used to minimize voids formed in the dielectric [0043] as taught by Shin.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub 2020/0194441) in view of Kim et al. (US PGPub 2021/0313427; KR 10-202-0039627).
The applied reference Kim et al. (US PGPub 2021/0313427; KR 10-202-0039627)has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 16:  Kwon teaches (Fig. 6A-6B) a semiconductor memory device comprising: a stack structure (S) on a substrate; a vertical channel structure that penetrates the stack structure, the vertical channel structure including a filling dielectric pattern (140), a semiconductor pattern (135), and a vertical dielectric layer (130) that is between the semiconductor pattern and the stack structure; a conductive pad (145) on the vertical channel structure and electrically connected to the semiconductor pattern; and a bit line electrically connected to the conductive pad [0028],In re: Sunggil Kim et al. Application No. 16/903,026Filed: June 16, 2020Page 6 of 8wherein the stack structure includes: a plurality of electrodes (150) and a plurality of first dielectric layers (110) that are alternately stacked on the substrate; and a second dielectric layer (120) [0033] on an uppermost one of the electrodes, wherein the vertical dielectric layer includes a blocking dielectric layer, a charge storage layer, and a tunnel dielectric layer [0036], wherein the charge storage layer is between the blocking dielectric layer and the tunnel dielectric layer [0036], wherein a top surface of the filling dielectric pattern is at a level different from a level of a top surface of the semiconductor pattern (Fig. 6A-6B).  Kwon does not teach wherein the conductive pad includes a first pad and a second pad on the first pad, wherein the first pad is on the top surface of the filling dielectric pattern and the top surface of the semiconductor pattern, wherein the first pad has a top surface that is concave toward the substrate, wherein the second pad is on the top surface of the first pad, and wherein a top surface of the second pad is coplanar with a top surface of the second dielectric layer.  Kim teaches (Fig. 1A) the conductive pad includes a first pad (LP) and a second pad (UP) on the first pad, wherein the first pad is on the top surface of the filling dielectric pattern (148) and the top surface of the semiconductor pattern (140), wherein the first pad has a top surface that is concave toward the substrate, wherein the second pad is on the top surface of the first pad, and wherein a top surface of the second pad is coplanar with a top surface of the second dielectric layer (225) to improve integration and electrical characteristics [0004-0006]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conductive pad as claimed to improve integration and electrical characteristics [0004-0006] as taught by Kim.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US PGPub 2020/0194441) and Kim et al. (US PGPub 2021/0313427; KR 10-202-0039627), as applied to claim 16 above, and further in view of Waite et al. (US PGPub 2015/0017772)
Regarding claim 17, as described above, Kwon and Kim substantially read on the invention as claimed, except Kwon and Kim do not teach an upper portion of the semiconductor pattern includes an impurity region that includes at least one halogen element including fluorine (F), chlorine (Cl), or bromine (Br), the upper portion being adjacent to the conductive pad.  Waite teaches an upper portion of the semiconductor pattern includes an impurity region that includes at least one halogen element including fluorine (F), chlorine (Cl), or bromine (Br), the upper portion being adjacent to the conductive pad to control the dopant depths in the channel [0004, 0027]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kwon and Kim to have included an upper portion of the semiconductor pattern includes an impurity region that includes at least one halogen element including fluorine (F), chlorine (Cl), or bromine (Br), the upper portion being adjacent to the conductive pad to control the dopant depths in the channel [0004, 0027] as taught by Waite.
Claim 18:  Waite teaches [0027] the halogen element includes at least one of fluorine (F), chlorine (Cl), or bromine (Br), and wherein an atomic percent of the halogen element in the impurity region is in a range of 1 at% to 5 at%.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed atomic percent is critical and therefore it would be obvious of the prior art references of Waite through routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814